Exhibit 10.17
 
RESTRICTED STOCK AGREEMENT


AGREEMENT made as of the __ day of March, 2014, by and between Mojo Organics,
Inc., a Delaware corpora­tion (the “Company”),
and                                      (the “Holder”).


WHEREAS, on                                       , pursuant to the Company 2012
Long-Term Incentive Equity Plan (the “Plan”), the Company’s Board of Directors
(“Board”) determined to issue to the Holder, in consideration
of                                    ,                          shares of
common stock of the Company, $.001 par value (“Shares”), conditioned upon the
Holder’s acceptance thereof upon the terms and conditions set forth in this
Agreement; and


WHEREAS, the Holder desires to acquire the Shares on the terms and conditions
set forth in this Agreement;


IT IS AGREED:


1.           Grant of Restricted Shares.


(i)           The Company hereby issues to the
Holder                                  Shares on the terms and conditions set
forth herein.  All of the Shares shall be subject to forfeiture during the
period terminating March  , 2015 (“Restriction Period”).  The Shares shall be
represented by one stock certificate (“Restricted Stock Certificate”) registered
in the name of the Holder, which certificate shall bear the legends set forth in
Sections 5(v) and 5(vi) of this Agreement.  The Restricted Stock Certificate
shall be deposited by the Holder with the Company, together with stock powers
endorsed in blank, which will permit transfer to the Company of all or any
portion of the Shares represented by such certificates (the “Restricted Shares”)
that shall be forfeited or shall not become vested in accordance with the terms
of this Agreement.


(ii)           After issuance, the Restricted Shares shall constitute issued and
outstanding shares of Common Stock for all corporate purposes unless and until
forfeited in accordance with the terms hereof.  The Holder shall have the right
to vote such Restricted Shares, to receive and retain all cash dividends as the
Board may, in its sole discretion, pay on such Restricted Shares, and to
exercise all of the rights, powers and privileges of a holder of Common Stock
with respect to such Restricted Shares, except that (a) the Holder shall not be
entitled to delivery of the Restricted Stock Certificate until the Restricted
Shares represented by the Restricted Stock Certificate vest in accordance with
subparagraph (iii) below; and (b) other than cash dividends as the Board, in its
sole discretion, distributes, the Company will retain custody of all
distributions (“Retained Distributions”) made or declared with respect to the
Restricted Shares (and such Retained Distributions will be subject to the same
restrictions, terms and conditions as applicable to the Restricted Shares) until
such time, if ever, as the Restricted Shares with respect to which such Retained
Distributions shall have been distributed have become vested.


(iii)           On March  , 2015, if the Holder is still [employed by/serving as
a director of] the Company, the Restricted Shares and the Retained Distributions
with respect thereto shall become vested.  After the date that any of the
Restricted Shares become vested, upon the request of the Holder the Company
shall promptly instruct its transfer agent to issue and deliver to the Holder a
new certificate for the Shares that have vested, which certificate shall not
bear the legend set forth in Section 5(vi). If, at any time prior to the vesting
of the Restricted Shares in accordance with this Section 1(iii), the Holder’s
[employment/relationship] with the Company is terminated, then the Restricted
Shares that have not then vested (and the Retained Distributions with respect
thereto) shall be forfeited to the Company and the Holder shall not thereafter
have any rights with respect to such Restricted Shares.  Notwithstanding the
foregoing, if Holder’s [employment/relationship] with the Company is terminated
at any time other than by the Company for “cause” or by the Holder without “good
reason” [(each as defined in the Holder’s employment agreement with the
Company)], then all of the Restricted Shares shall automatically vest.  [As used
herein, “Cause” shall mean: (a) the refusal or failure by Holder to carry out
specific reasonable directions of the person Holder reports to or the Board of
Directors which are of a material nature and consistent with Holder’s position
or the refusal or failure by Holder to perform a reasonable material part of
Holder’s duties to the Company; (b) fraud or dishonest action by Holder in his
relations with the Company or any of its subsidiaries or affiliates (“dishonest
” for these purposes shall mean Holder knowingly  making  a material
misstatement or omission for Holder’s personal benefit); or (c) the conviction
of Holder of a felony under federal or state law.  Notwithstanding the
foregoing, no “Cause” for termination shall be deemed to exist with respect to
Holder’s acts described in clause (a) above, unless the Company shall have given
written notice to Holder within a period not to exceed seven (7) calendar days
of the Company’s knowledge of the initial existence of the occurrence,
specifying the “Cause” with reasonable particularity and, within seven (7)
calendar days after such notice, Holder shall not have cured or eliminated the
problem or thing giving rise to such “Cause;” provided, however, no more than
two cure periods need be provided during any twelve-month period.  As used
herein, “Good Reason” shall mean the occurrence of any of the following
circumstances without Holder’s prior written consent:  (a) material breach of
this Agreement by the Company; (b) a failure by the Company to make any payment
to Holder when due, unless the payment is not material or is being contested by
the Company, in good faith; or (c) a liquidation, bankruptcy or receivership of
the Company. Notwithstanding the foregoing, no “Good Reason” shall be deemed to
exist with respect to the Company ’s acts described in clauses (a) or (b) above,
unless Holder shall have given written notice to the Company within a period not
to exceed seven (7) calendar days of Holder’s knowledge of the initial existence
of the occurrence, specifying the “Good Reason” with reasonable particularity
and, within seven (7) calendar days after such notice, the Company shall not
have cured or eliminated the problem or thing giving rise to such “Good Reason”;
provided, however, that no more than two cure periods shall be provided during
any twelve-month period.]
 
 
1

--------------------------------------------------------------------------------

 
 
(iv)           Nothing in this Agreement shall confer on the Holder any right to
continue in the employ of, or other relationship with, the Company (or with any
parent, subsidiary or affiliate of the Company) or limit in any way the right of
the Company (or of any parent, subsidiary or affiliate of the Company) to
terminate the Holder’s [employment or other] relationship with the Company (or
with any parent, subsidiary or affiliate of the Company) at any time, with or
without cause.


2.           Withholding Tax.  Not later than the date as of which an amount
first becomes includible in the gross income of the Holder for federal income
tax purposes with respect to the Shares, the Holder shall pay to the Com­pany,
or make arrangements satisfactory to the Board, regarding the payment of, any
federal, state and local taxes of any kind required by law to be withheld or
paid with respect to such amount.  In the event the Holder is no longer employed
by the Company on the date any shares vest in accordance with Section 1 above,
the Company shall have the right to withhold from the Shares such a number of
Shares having a Fair Market Value (as defined below) on the date of withholding
equal to the minimum amount (and not any greater amount) required to be withheld
for tax purposes.  The obligations of the Company pursuant to this Agreement
shall be conditional upon such pay­ment or arrangements with the Company and the
Company shall, to the extent permitted by law, have the right to deduct any such
taxes from any payment of any kind otherwise due to the Holder from the
Company.  Solely for purposes of this section, “Fair Market Value” means as of
any given date: (i) if the Shares are listed on a national securities exchange
or The Nasdaq Stock Market, LLC (“Nasdaq”), the last sale price of the Shares in
the principal trading market for the Shares on such date, as reported by the
exchange or Nasdaq, as the case may be; (ii) if the Shares are not listed on a
national securities exchange or Nasdaq, but are traded in the over-the-counter
market, the closing bid price for the Shares on such date, as reported by the
OTC Bulletin Board or Pink Sheets, LLC or similar publisher of such quotations;
and (iii) if the fair market value of the Shares cannot be determined pursuant
to clause (i) or (ii) above, such price as the Board shall determine, in good
faith.
 
 
2

--------------------------------------------------------------------------------

 
 
3.           Nonassignability of Restricted Shares.  The Restricted Shares shall
not be assignable or transferable until they have vested.


4.           Company Representations.  The Company hereby represents and
warrants to the Holder that:


(i)           the Company, by appropriate and all required action, is duly
authorized to enter into this Agreement and consummate all of the transactions
contemplated hereunder; and


(ii)           the Shares, when issued and delivered by the Company to the
Holder in accordance with the terms and conditions hereof, will be duly and
validly issued and fully paid and non-assessable.


                                 5.           Holder Representations.  The
Holder hereby represents and warrants to the Company that:


(i)           he is acquiring the Shares for his own account and not with a view
towards the distribution thereof;


(ii)           he understands that he must bear the economic risk of the
invest­ment in the Shares, which cannot be sold by him unless they are
registered under the Securities Act of 1933, as amended (“Securities Act”), or
an exemption therefrom is available thereunder and that the Company is under no
obli­gation to register the Shares for sale under the Securities Act;


(iii)           in his position with the Company, he has had both the
opportunity to ask questions and receive answers from the officers and directors
of the Company and all persons act­ing on its behalf concerning the terms and
conditions of the offer made hereunder and to obtain any additional informa­tion
to the extent the Company possesses or may possess such infor­mation or can
acquire it without unreasonable effort or expense;


(iv)           he is aware that the Company shall place stop transfer orders
with its transfer agent against the transfer of the Shares in the absence of
registration under the Securities Act or an exemption therefrom as provided
herein; and


(v)           the certificates evidencing the Shares shall bear the following
legend:


“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR
INVESTMENT.  THE SHARES MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR AN EXEMPTION THEREFROM UNDER SAID ACT.”


(vi)           the certificates evidencing the Restricted Shares shall also bear
the following legend:


“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED PURSUANT TO A
RESTRICTED STOCK AGREEMENT, A COPY OF WHICH IS ON FILE WITH THE COMPANY, AND MAY
NOT BE TRANSFERRED, PLEDGED OR DISPOSED OF EXCEPT IN ACCORDANCE WITH THE TERMS
AND CONDITIONS THEREOF.”
 
 
3

--------------------------------------------------------------------------------

 
 
6.           Restriction on Transfer of Shares.  Anything in this Agreement to
the contrary notwithstanding, the Holder hereby agrees that he shall not sell,
transfer by any means or otherwise dispose of the Shares acquired by him without
registration under the Securities Act, or in the event that they are not so
registered, unless (i) an exemption from the Securities Act registra­tion
requirements is avail­able thereunder, and (ii) the Holder has furnished the
Company with notice of such proposed transfer and the Company’s legal coun­sel,
in its reasonable opinion, shall deem such proposed transfer to be so
exempt.  Further, the Holder agrees that he shall abide by all of the Company’s
policies in effect at the time the Shares vest and thereafter, including the
Company’s Insider Trading Policy, with respect to the ownership and trading of
the Company’s securities.


7.           Miscellaneous.


7.1.           Notices.  All notices, requests, deliv­eries, payments, demands
and other communications that are required or permitted to be given under this
Agreement shall be in writing and shall be either delivered personally or sent
by regis­tered or certified mail, or by private courier, return receipt
requested, postage prepaid to the Company at its principal executive office and
to the Holder at his address set forth below, or to such other address as either
party shall have specified by notice in writing to the other.  Notice shall be
deemed duly given hereunder when delivered or mailed as provided herein.


7.2.           Waiver.  The waiver by any party hereto of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other or subsequent breach.
7.3.           Entire Agreement.  This Agreement consti­tute the entire
agreement between the parties with respect to the subject matter hereof.  This
Agreement may not be amended except by writing executed by the Holder and the
Company.


7.4.           Binding Effect; Successors.  This Agree­ment shall inure to the
benefit of and be binding upon the parties hereto and, to the extent not
prohibited herein, their respective heirs, successors, assigns and
representatives.  Nothing in this Agreement, expressed or implied, is intended
to confer on any per­son other than the parties hereto and as provided above,
their respective heirs, successors, assigns and representatives any rights,
remedies, obligations or liabilities.


7.5.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware (without regard to choice
of law provisions).


7.6.           Headings.  The headings contained herein are for the sole purpose
of convenience of reference, and shall not in any way limit or affect the
meaning or interpretation of any of the terms or provisions of this Agreement.


 
4

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of the day
and year first above written.


 

HOLDER:  MOJO ORGANICS, INC.    
                                                                                
By:                                                                                  
Name:
       Name:          Title:     Address of Holder:  

 
 
 
 
5

--------------------------------------------------------------------------------

 